DETAILED ACTION
	This Office action is in response to the election filed 15 February 2021.  Claims 1-7 are currently pending; claims 8-20 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 1-7, in the reply filed on 15 February 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1210 (Fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0308743 A1 to Cheng et al. (hereinafter “Cheng”).
Regarding independent claim 1, Cheng (Figs. 2-9) discloses a method of forming a vertical channel semiconductor structure, the method comprising: 
forming a source/drain layer 115 in contact with at least one semiconductor fin 121 (Fig. 2); 
forming a first sacrificial layer 150 over the source/drain layer 115 (Fig. 4); 
forming a second sacrificial layer 160 over the first sacrificial layer 150 (Fig. 6); 
forming a trench in the second sacrificial layer 160 to expose a portion of the first sacrificial layer 150 (Fig. 6; ¶ 0052); 
after forming the second sacrificial layer 160, selectively removing the first sacrificial layer 150 forming a cavity under the second sacrificial layer (Figs. 7-8); and 
forming a spacer layer 190 within the cavity (Fig. 9).  

Regarding claim 2, Cheng discloses the method of claim 1, wherein a seam is formed within the spacer layer 190 (Fig. 10).  
Regarding claim 3, Cheng discloses the method of claim 1, further comprising: forming a cap layer on and in contact with the source/drain layer 115 prior to forming the first sacrificial layer 150.  
Regarding claim 4, Cheng discloses the method of claim 1, further comprising: forming a supporting layer (portion of 150) over the at least one semiconductor fin 121 and the first sacrificial layer 150 over the source/drain layer 115, wherein the second sacrificial layer 160 is formed on and in contact with the supporting layer (layer 150 is interpreted to comprise the recited supporting layer and the first sacrificial layer).  
Regarding claim 5, Cheng discloses the method of claim 1, further comprising: forming a metal gate structure 230/220 in contact with sidewalls of the at least one semiconductor fin 121 and a portion of the spacer layer 190 (Fig. 13); and forming an additional spacer layer 240/250 above the spacer layer 190 and in contact with a top surface of the metal gate structure and sidewalls of the at least one semiconductor fin (Fig. 14).  
Regarding claim 6, Cheng discloses the method of claim 5, further comprising: forming an additional source/drain layer 260 above the source/drain layer 115 and in contact with a top surface of the additional spacer layer 240/250 and a top surface of the at least one semiconductor fin 121 (Fig. 14).  
Regarding claim 7, Cheng discloses the method of claim 6, further comprising: forming one or more contacts on at least one of the source/drain layer, the additional source/drain layer, or the metal gate structure (¶ 0073). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
21 May 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813